McGrath, C. J.
(dissenting). I am inclined to think that the legislature regarded the right of the State to recover the amount paid to relator as open to question, and, with that view, empowered the board of auditors to inquire into the matter, and adjust it.
It is well settled that money paid under a mistake of law cannot be recovered back, and, unless an exception is made in favor of the State, the case comes within the rule on the merits. In State v. Railroad Co., 89 Mich. 481, it was held that the State was not exempt from the doctrine of estoppel; and, if so, I fail to see why, upon principle, the rule referred to is not applicable as to payments made by the State. The doctrine of State v. Railroad Co. may be questionable; but, while it is recognized as law, I cannot concur in the opinion of the majority.